 



Exhibit 10.37
STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE — NET

1. Basic Provisions (“Basic Provisions”)
     1.1 Parties: This Lease (“Lease”), dated for reference purposes only
January 16, 2008, is made by and between DS-VARIEL AVENUE, LLC, a California
limited liability company (“Lessor”), and OPTICAL COMMUNICATION PRODUCTS, INC.,
a Delaware corporation (“Lessee”) (collectively the “Parties” and each,
individually a “Party”).
     1.2 Premises: That certain real property, including all improvements
thereon (including, but not limited to that certain approximately 148,671 square
foot industrial building (the “Building”) and all parking areas located
thereon), commonly known as 6101 Variel Avenue located in the City of Los
Angeles, State of California, as more particularly described on Exhibit “A”,
attached hereto, (the “Premises”). (See also Section 2)
     1.3 Term: Subject to Section 3.2. eighteen (18) months (the “Term”)
commencing on the Closing Date (the “Commencement Date”) and ending on the day
that is eighteen (18) months after the Closing Date. (“Expiration Date”). (See
also Section 3)
     1.4 Base Rent: $100,000.00 per month (“Base Rent”), payable on the first
(1st) day of each month commencing on the Commencement Date and continuing on
the first (1st) day of each month thereafter through the Term of the Lease (See
also Section 4)
     1.5 Agreed Use: General office use and manufacturing and warehousing of
products related to Lessee’s business and any other reasonably incidental use
permitted by law. (See also Section 6)
     1.6 Insuring Party. Lessor is the “Insuring Party” unless otherwise stated
herein. (See also Section 8)
     1.7 Real Estate Brokers: (See also Section 15)
          (a) Representation: The following real estate brokers (collectively,
the “Brokers”) and
brokerage relationships exist in this transaction (check applicable boxes):
               (i) Lessor’s Broker: David Leit of Cresa Partners, representing
Lessor exclusively.
               (ii) Lessees’ Broker: Carlo Brignardello and Allen Trowbridge of
Cresa Partners, representing Lessee exclusively.
          (b) Payment of Broker’s Fees
               (i) Upon execution and delivery of this Lease by both Parties,
Lessor shall pay to the Lessor’s Broker the fee, if any) agreed to in their
separate written agreement.
               (ii) Upon execution and delivery of this Lease by both Parties,
Lessee shall pay to die Lessee’s Broker the fee, if any) agreed to in their
separate written agreement.
     1.8 Lessee’s Address: At the Premises, Attention: David Penner, Controller.
A copy of all notices shall be sent to: Oplink Communications, Inc., 46335
Landing Parkway, Fremont, CA 94538, Attention: Thomas P. Keegan, General Counsel
and Vice President, Business Development.
     1.9 Lessor’s Address: 8383 Wilshire Boulevard, Suite 1000, Beverly Hills,
CA 90211, Attention David Schwartzman.

 



--------------------------------------------------------------------------------



 



     1.10 Closing Date: The date on which the transactions contemplated under
the Purchase and Sale Agreement shall close.
     1.11 Purchase and Sale Agreement: That certain Agreement of Purchase and
Sale and Joint Escrow Instructions dated on or about the date hereof between
Lessee, as seller, and DS Ventures, LLC, predecessor-in-interest to Lessor, as
buyer (as amended from time to time, the “Purchase and Sale Agreement”).
     1.12 Exhibits. Exhibits “A” and “B” attached hereto constitute a part of
this Lease.
2. Premises.
     2.1 Letting. Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor, the Premises, for the term, at the rental, and upon all of the terms,
covenants and conditions set forth in this Lease.
     2.2 Condition. Lessee acknowledges that Lessee has been and is currently in
possession of the Premises and, subject to Lessor’s obligations under this
Lease, hereby accepts the Premises in its existing, “as is” condition,
     2.3 Acknowledgements. Lessee acknowledges that: (a) it is and has been in
possession of the Premises, (b) Lessee has made such investigation as it deems
necessary with respect to the condition of the Premises and their suitability
for Lessee’s intended use, and (c) neither Lessor, nor any of its agents, have
made any oral or written representations or warranties with respect to said
matters other than as set forth in this Lease. Each of the Parties acknowledges
and agrees that nothing in the Lease (including, but not limited to, in
Section 4.2) is intended to or shall expand or limit (i) the rights and
potential liabilities of Lessee as the “Seller” under the Purchase and Sale
Agreement or (ii) the rights and potential liabilities of Lessor as the “Buyer”
under the Purchase and Sale Agreement. For the avoidance of doubt, the Parties
further acknowledge and agree that, pursuant to Section 23 of the Purchase and
Sale Agreement, Lessor, as the “Buyer” thereunder, is purchasing the Property
(as defined in the Purchase and Sale Agreement) in its “As-Is” condition as of
the Closing Date, and that nothing in the Lease (including, but not limited to
in Section 6.3, Section 7.1 or Section 7.4) is intended to or shall in any way
alter the “As-Is” nature on which Lessee is purchasing the Property or impose
upon the Lessee any obligation to make any modifications to any portion of the
Property to correct or improve (for any reason) any condition present in, on,
under or about the Property or the condition or any portion of the Property as
of the Closing Date.
     2.4 Recapture.
          (a) Lessor shall have the right, exercisable by delivery of not less
man 60 days written notice to Lessee (the “Recapture Notice”), to recapture all
or any portion of the portion of the Premises described on Exhibit “D” attached
hereto (the “Non-Office Premises”) effective as of the date (the “Recapture
Date”) set forth therefor in the Recapture Notice, which Recapture Date shall
not occur before March 1, 2008.
          (b) If Lessor elects to so recapture the Non-Office Premises, all
references to the Premises herein shall be deemed amended so as to not refer to
any portion of the Non-Office Premises recaptured by Lessor. Lessor’s recapture
of all or any portion of the Non-Office Premises shall not affect the amount of
Rent or Lessee’s other obligations to pay Base Rent to Lessor hereunder; but
Lessee’s Percentage Share (defined below) shall be adjusted to an amount equal
to a fraction having as its numerator, the number of square feet of Rentable
Area contained in the Premises following such recapture, and having as its
denominator, the number of square feet of rentable area contained in the
Building. Fifty percent (50%) of any Base Rent received by Lessor (or that would
have been received but for any abatement of base rent or other rent concessions
granted in connection with the applicable lease) from re-letting the Non-Office
Premises to a third-party, less the amortized portion of Lessor’s reasonable out
of pocket costs and expenses plus the cost of any any abatement of base rent or
other rent concessions that are incurred in connection with such re-letting and
that are allocable to the Term of this Lease, shall be delivered to Lessee, but
only for the period of time during the Term hereof.
3. Term.

-2-



--------------------------------------------------------------------------------



 



     3.1 Term; Condition Precedent. The Commencement Date, Expiration Date and
Original Term of this Lease are as specified in Section 1.3. Notwithstanding
anything to the contrary in this Lease, the closing of all of the transactions
contemplated under the Purchase and Sale Agreement shall be a condition
precedent to the effectiveness of this Lease, and any and all time periods will
be adjusted accordingly (based on the date that the Closing Date actually
occurs).
     3.2 Early Termination. Lessee shall have the right, exercisable by delivery
of not less than 90 days written notice to Lessor (the “Termination Notice”), to
terminate this Lease effective as of the date (the “Termination Date”) set forth
therefor in the Termination Notice, which Termination Date shall not occur
before the six (6) month anniversary of the Commencement Date. In the event that
Lessee shall elect to terminate this Lease under this Section 2.3, effective as
of the Termination Date, neither Lessor not Lessee shall have any further rights
or obligations under this Lease (other than any rights or obligations that by
their express terms survive the expiration or earlier termination of this
Lease).
4. Rent.
     4.1 Rent Defined. All monetary obligations of Lessee to Lessor under the
terms of this Lease (except for the Security Deposit) are deemed to be rent
(“Rent”).
     4.2 Operating Expenses. Lessee shall pay to Lessor during the term hereof,
in addition to the Base Rent, Lessee’s Percentage Share (defined below) of all
Operating Expenses, as hereinafter defined attributable to each calendar year
during which any portion of the term of this Lease occurs, in accordance with
the following provisions:
          (a) “Operating Expenses” means, subject to Section 4.2(b), below, and
taking into consideration the limited obligations of Lessor under this Lease,
all costs incurred by Lessor relating to the ownership and operation of the
Property, including, but not limited to, the following: (i) the cost of any
utilities not separately metered to the Premises, (ii) trash disposal, pest
control services, and the costs of any environmental inspections, (iii) Real
Property Taxes (as defined in Section 10), (iv) the cost of the premiums for the
insurance required under this Lease to be maintained by Lessor hereunder with
respect to the Property, (v) any costs incurred by Lessor under Section 7.2
hereinbelow, and (vi) any and all costs and/or expenses including in Operating
Expenses in any provision contained in this Lease.
          (b) Notwithstanding anything to the contrary in this Lease, Operating
Expenses shall not include: (i) amounts paid or payable for insurance
deductibles or for premiums for any insurance that is in addition to the
insurance Lessor is required to carry under this Lease; (ii) except for
Permitted Capital Costs (defined below), any and all amounts paid or payable for
items which constitute a capital item, addition, repair or improvement under
generally accepted accounting principles (“Capital Items”); (iii) any and all
costs and expenses for leasing space to new tenants and/or in connection with
any financing or sale of the Premises; (iv) any and all costs and expenses borne
directly by Lessee under this Lease; (v) any and all costs for ground rent, if
any; (vi) any and all costs for interest or amortization; (vii) any costs and
expenses for any items excluded from the definition of Real Property Taxes;
(viii) any and all costs and/or expenses incurred by Lessor for which Lessor is
entitled to reimbursement; (ix) any and all costs and expenses relating to bad
debts or similar losses or for penalties unless incurred as a result of any act,
omission or breach of this Lease of Lessee; (x) any and all costs and/or
expenses associated with the operation of the business of the partnership or
entity which constitutes the Lessor (or of which Lessor is a direct or indirect
subsidiary, parent or affiliate), including, without limitation, for general
corporate overhead and general and administrative expenses; (xi) any and all
costs and expenses relating to administration or management of the Premises and
any and all wages, benefits or related expenses of any employee who does not
devote substantially all of his or her employed time to the operation or
maintenance of the Premises unless such wages, benefits and expenses are
reasonably and equitably prorated; (xii) any management or administrative fees;
(xiii) any and all payments paid to Lessor (or any member, manager, partner or
other constituents thereof) or to subsidiaries or affiliates thereof, for goods
or services (including utility services) to the extent (and only to the extent)
the same exceed the cost of such goods or services if rendered on a competitive
basis by unaffiliated third parties; (xiv) any and all cost and expenses for
rentals and other related expenses incurred in leasing any Capital Items;
(xv) any and all costs and/or expenses incurred as a result of, and to the
extent caused by, the active negligence or willful misconduct of Lessor or any
of its affiliates; (xvi) any and all costs and expenses relating to the presence
and/or

-3-



--------------------------------------------------------------------------------



 



investigation, remediation, removal or abatement of Hazardous Substances in, on
under or about the Premises; (xvii) any and all costs and/or expenses relating
to any charitable or political contributions, for advertising, for fees, dues,
contributions or similar expenses for industry associations or similar
organizations, or for entertainment and travel for Lessor, its affiliates or any
management agent of Lessor and their respective employees, agents, partners and
affiliates; (xviii) any and all cost and expenses for reserves of any kind;
(xix) any and all costs and/or expenses related to any program or plan for
waste, traffic, hazardous waste, environmental or handicapped access management,
mitigation, enhancement; (xx) any and all costs and/or expenses arising from
claims, disputes or potential disputes in connection with potential or actual
claims, litigation or arbitrations pertaining to the business of Lessor or the
ownership or title to the Premises or any portion thereof or to disputes between
Lessor and its partners and/or affiliates, between Lessor and its employees,
between Lessor and any other owner or interest holder in the Premises, between
Lessor or any adjacent landowner, between constituent partners of Lessor, and/or
between Lessor and Premises management or their respective employees; (xxi) any
and all any costs and expenses of any utility services for which Lessee directly
contracts with the local public service or utility company or other provider
(including, but not limited to, pursuant to Section 11, below); and (xxii) any
and all costs and/or expenses excluded from Operating Expenses in any provision
contained in this Lease. “Permitted Capital Costs” means costs incurred by
Landlord for Capital Items (in an aggregate amount not to exceed $100,000.00) in
connection with its performance of its obligations under Sections 6.3 or 7.2,
below, provided, however, that the cost of any such items that may be included
in Operating Expenses shall be amortized over the useful life of such items (as
determined under generally accepted accounting principles consistently applied)
using an annual rate of interest equal to the Prime Rate (defined below) plus
two percent (2%).
          (c) Operating Expenses shall be payable by Lessee within 30 days after
a reasonably detailed statement of actual Operating Expenses for any calendar
month is presented to Lessee. At Lessor’s option, however, an amount may be
estimated by Lessor from time to time, of annual Operating Expenses for any
calendar year and the same shall be payable monthly, on the same day as the Base
Rent is due hereunder. Lessor shall deliver to Lessee within 90 days after the
expiration of each calendar year, a reasonably detailed statement showing the
actual Operating Expenses incurred during the preceding calendar year on a line
item by line item basis. If Lessee’s payments under this Section 4.2(c) during
the preceding year exceed the amount of Operating Expenses as indicated on such
statement, Lessor shall credit the amount of such over-payment against any
amount for Operating Expenses next becoming due (or if the Term of this Lease
shall have expired or terminated, shall promptly pay to Lessee in cash the
amount of such over-payment). If Lessee’s payments under this Section 4.2(c)
during the preceding year were less than Operating Expenses as indicated on such
statement, Lessee shall pay to Lessor the amount of the deficiency within
30 days after delivery by Lessor to Lessee of the statement.
          (d) If Lessee disputes the year-end statement provided under Section
4.2(c), above, provided a Breach (defined below) does not then exist, Lessee
may, by written notice to Lessor within twelve (12) months after receipt of
Lessor’s statement for a particular calendar year, cause an audit of the
Operating Expenses for such calendar year to be conducted by an auditor mutually
selected by Tenant and Landlord at Lessee’s sole expense (except as provided
below), to verify if such statement was accurate. Lessee agrees to keep the
results of any audit hereunder confidential. Such audit shall be final and
binding on Landlord and Tenant and (i) if such audit reveals an overpayment of
Operating Expenses for the calendar year covered by such statement, Lessor shall
credit the next monthly rent payment of Lessee, or if the Term has expired, and,
in any event, with respect to any amount of the credit due Lessee in excess of
the next monthly rent payment, Lessor shall refund the overpayment or such
excess, as applicable, within thirty (30) days after determination of the amount
due Lessee and (ii) if such audit reveals an underpayment of Operating Expenses
for the calendar year covered by the most recent statement, then Lessee shall
pay the same with its next monthly Base Rent payment, or if the Term has
expired, within thirty (30) days after receipt of the audit results. Lessee
agrees to pay the cost of any audit hereunder by Lessee; provided that if the
audit reveals, with respect to any calendar year, that Lessor has billed Lessee
for Operating Expenses more than four percent (4%) in excess of the Operating
Expenses that Lessee should pay for such calendar year pursuant to the terms of
the Lease, then Lessor shall pay the cost of such audit.
          (e) “Lessee’s Percentage Share” means, subject to Section 2.4, above,
100%.
     4.3 Payment.

-4-



--------------------------------------------------------------------------------



 



          (a) Lessee shall cause payment of Rent to be received by Lessor in
lawful money of the United States, without offset or deduction (except as
specifically permitted by this Lease or applicable law), on or before the day on
which it is due. Rent for any period during the Term hereof which is for less
than one (1) full calendar month shall be prorated based upon the actual number
of days of said month, and Rent payable under Section 4.2, above for any period
during the Term hereof which is for less than one (1) full calendar year shall
be prorated based upon the actual number of days of said year. Payment of Rent
shall be made to Lessor at its address stated herein or to such other persons or
place as Lessor may from time to time designate in writing. Acceptance of a
payment which is less than the amount then due shall not be a waiver of Lessor’s
rights to the balance of such Rent, regardless of Lessor’s endorsement of any
check so stating.
          (b) [Intentionally Omitted]
5. [Intentionally Omitted]
6. Use.
     6.1 Use. Lessee shall use and occupy the Premises only for the Agreed Use,
or any other legal uses related thereto, and for no other purpose. Lessee shall
not use or permit the use of the Premises in a manner that is unlawful, or
creates damage, waste or a nuisance.
     6.2 Hazardous Substances.
          (a) Reportable Uses Require Consent. The term “Hazardous Substance” as
used in this Lease means any material or substance which is defined or becomes
defined as a “hazardous substance”, “hazardous waste,” “infectious waste,”
“chemical mixture or substance,” or “air pollutant” under Environmental Laws
(defined below) or otherwise is a material or substance whose presence, use,
manufacture, disposal, transportation or release, either by itself or in
combination with other materials expected to be on the Premises, is hazardous to
human health, safety or to the environment due to its radioactivity,
ignitability, corrosiveness, reactivity, explosiveness, toxicity,
carcinogenicity, infectiousness or other harmful properties or effects. The term
“Environmental Laws” means all now and hereafter existing Applicable
Requirements regulating, relating to, or imposing liability or standards of
conduct concerning public health and safety or the environment. Hazardous
Substances shall include, but not be limited to, hydrocarbons, petroleum,
gasoline, and/or crude oil or any products, by-products or fractions thereof.
Except as described in Exhibit “B”, attached hereto (the “Existing HazMat
Activities”),Lessee shall not engage in or permit any activity in or on the
Premises which constitutes a Reportable Use (defined below) of Hazardous
Substances without the prior written consent of Lessor (which consent shall not
be unreasonably withheld, conditioned or delayed) and timely compliance (at
Lessee’s expense) with all Environmental Laws. “Reportable Use” means (i) the
installation or use of any above or below ground storage tank, (ii) the
generation, possession, storage, use, transportation, or disposal of a Hazardous
Substance that requires a permit from, or with respect to which a report,
notice, registration or business plan is required to be filed with, any
governmental authority, and/or (iii) the presence at the Premises of a Hazardous
Substance with respect to which any Environmental Laws requires that a notice be
given to persons entering or occupying the Premises or neighboring properties.
Notwithstanding the foregoing, Lessee may use any ordinary and customary
materials reasonably required to be used in the normal course of the Agreed Use,
so long as such use is in compliance with all Environmental Laws and is not a
Reportable Use and does not expose the Premises or neighboring property to any
meaningful risk of contamination. In addition, Lessor may condition its consent
to any Reportable Use upon receiving such additional assurances as Lessor
reasonably deems necessary to protect itself, the public, the Premises and/or
the environment against damage, contamination, injury and/or liability,
including, but not limited to, the installation (and removal on or before Lease
expiration or termination) of protective modifications (such as concrete
encasements)
          (b) Duty to Inform Lessor. Lessee shall submit to Lessor, within ten
(10) business days following its receipt of the same (or if prepared by Lessee,
within ten (10) business days following its preparation of the same), a full and
complete copy of any written communication, demand, complaint, pleading, threat,
notice or inquiry received or communicated by Lessee from or delivered to any
governmental agency, any adjacent landowner, or any other third party relating
in any way to (a) the actual or alleged presence and/or release of any Hazardous
Substances in, on, under, about or about the Premises or (b) any actual or
alleged violation of any Environmental Law by Lessee relating to, or occurring
in, under, on or about the Premises.

-5-



--------------------------------------------------------------------------------



 



          (c) Lessee Remediation. Lessee shall not cause or permit any Hazardous
Substance to be spilled or released in, on, under, or about the Premises
(including through the plumbing or sanitary sewer system) in any manner that is
not permitted by the Applicable Requirements, and shall promptly, at Lessee’s
expense, take all investigatory and/or remedial action reasonably ordered or
required, for the cleanup of any contamination of, and for the maintenance,
security and/or monitoring of the Premises or neighboring properties (and to the
extent required to allow Lessor to make full economic use of the Premises under
its then existing zoning), that was caused by Lessee, or pertaining to or
involving any Hazardous Substance brought onto the Premises during the term of
this Lease, by or for Lessee.
          (d) Lessee Indemnification. Lessee shall indemnify, defend and hold
the Lessor Indemnified Parties (defined below), harmless from and against any
and all loss of rents and/or damages, liabilities, judgments, claims, expenses,
penalties, and attorneys’ and consultants’ fees arising out of or involving any
Hazardous Substance brought onto the Premises during the Term by or for Lessee.
Lessee’s obligations shall include, but not be limited to, the effects of any
contamination or injury to person, property or the environment created or
suffered by Lessee, and the cost of investigation, removal, remediation,
restoration and/or abatement, and shall survive the expiration or termination of
this Lease.
          (e) Lessor Indemnification. Lessor shall indemnify, defend, reimburse
and hold the Lessee Indemnified Parties (defined below), harmless from and
against any and all environmental damages, including the cost of remediation,
which existed as a result of Hazardous Substances becoming present in, on, under
or about the Premises at any time after the Commencement date as a result of any
act or negligent omission of Lessor, its agents or employees. Lessor’s
obligations, as and when required by the Applicable Requirements, shall include,
but not be limited to, the cost of investigation, removal, remediation,
restoration and/or abatement, and shall survive the expiration or termination of
this Lease.
          (f) Investigation and Remediation. Lessor shall retain the
responsibility and pay for any investigations or remediation measures required
by governmental entities having jurisdiction with respect to the existence of
Hazardous Substances in, on, under or about the Premises prior to the
Commencement Date. Lessee shall reasonably cooperate in any such activities at
the request of Lessor, including allowing Lessor and Lessor’s agents to have
reasonable access to the Premises at reasonable times in order to carry out
Lessor’s investigative and remedial responsibilities.
     6.3 Compliance with Applicable Requirements.
          (a) Lessor’s Obligations. Lessor shall comply with all laws, covenants
or restrictions of record, building codes, regulations and ordinances
(“Applicable Requirements”) relating to the Base Building (defined below), if
and to the extent (i) each such compliance is not required as the result of the
misconduct, breach, fault or negligence of Lessee and/or of any Lessee Party,
and (ii) Section, 6.3(b), below, does not expressly require Lessee to comply
with such Applicable Requirements relating to the Base Building. “Base Building”
means (a) all of the structural portions of the Premises, including, without
limitation, the foundation, floor/ceiling slabs, roof (including the roof
membrane), curtain wall, exterior glass and mullions, columns, beams, shafts,
stairs, and parking areas (the “Building Structure”) and (b) the primary
electrical, plumbing, fire sprinkler, lighting, heating, ventilating and air
conditioning systems (“HVAC”), loading doors, if any, and all other such
elements in the Premises (the “Building Systems”). Lessor shall be permitted to
include in Operating Expenses (defined below) any costs or expenses incurred by
Lessor under this Section 6.3 (a) to the extent consistent with the terms of
Section 4.2. above.
          (b) Lessee’s Obligations. Lessee shall not do anything in or about the
Premises which will in any way conflict with any Applicable Requirements.
Subject to Lessor’s obligations under this Lease, Lessee shall comply with all
Applicable Requirements (i) applicable to the Premises and that relate to
(A) Lessee’s specific use of the Premises, and/or (B) any Alterations or Utility
Installations (as defined in Section 7.3(a)) made or to be made by Lessee;
provided, however, that Lessee shall have no obligations under this
Section 6.3(b) to cause any portion of the Base Building to comply with any
Applicable Requirements unless such compliance obligations are triggered by
Lessee’s specific use of the Premises or any Alterations or Utility
Installations made or to be made by Lessee after the date hereof.

-6-



--------------------------------------------------------------------------------



 



     6.4 Inspection; Compliance. Lessor and its consultants and mortgage lenders
shall have the right to enter into Premises at any time, in the case of an
emergency, and otherwise at reasonable times upon not less that 2 business days
notice, for the purpose of inspecting the condition of the Premises and for
verifying compliance by Lessee with this Lease; provided, however, that Lessee
shall have the right to cause a representative of Lessee to accompany Lessor or
its consultants during any such entry into the Premises.
7. Maintenance; Repairs, Utility Installations; Trade Fixtures and Alterations.
     7.1 Lessee’s Obligations. Subject to the provisions of Section 2.2
(Condition), 2.3 (Compliance), 6.3 (Compliance with Applicable Requirements),
7.2 (Lessor’s Obligations), and 9 (Damage or Destruction; Eminent Domain),
Lessee shall, at Lessee’s sole expense, keep the Premises (including the
exterior of the Premises), Utility Installations, and Alterations in good order,
condition and repair. In addition, Lessee shall, during the Term and at its sole
cost, purchase and keep in full force and effect (a) a heating, ventilation and
air conditioning maintenance contract providing for regular and preventative
maintenance and servicing of the existing fire protection systems HVAC system(s)
in the Premises with a contractor specializing and experienced in the
maintenance of HVAC systems in the Premises and (b) a service contract providing
for regular servicing, inspection and maintenance of existing fire protection
systems in the Premises. Notwithstanding anything to the contrary in this Lease,
Lessee shall have no obligation under this Section 7.1 to incur any costs for
any Capital Items or to paint or repaint any portion of the Building.
     7.2 Lessor’s Obligations. Subject to the provisions of Sections 2.2
(Condition), 7.1 (Lessee’s Obligations) and 9 (Damage or Destruction; Eminent
Domain), Lessor shall operate and maintain in good order, condition and repair
the Base Building. Lessor shall be permitted to include in Operating Expenses
(defined below) any costs or expenses incurred by Lessor under this Section 7.2
to the extent consistent with the terms of Section 4.2. above.
     7.3 Utility Installations; Trade Fixtures; Alterations.
          (a) Definitions.
               (i) “Utility Installations” means all floor and window coverings,
air lines, power panels, electrical distribution, security and fire protection
systems, communication systems, lighting fixtures, HVAC equipment, plumbing, and
fencing in or on the Premises.
               (ii) “Trade Fixtures” means Lessee’s machinery and equipment that
can be removed without doing material damage to the Premises.
               (iii) “Alterations” means any modification of the improvements,
other than Utility Installations or Trade Fixtures, whether by addition or
deletion.
               (iv) “Lessee Owned Alterations and/or Utility Installations” are
defined as Alterations and/or Utility Installations made by Lessee that are not
yet owned by Lessor pursuant to Section 7.4(a).
               (v) “Lessee Retained Utility Installations” means the Utility
Installations described on Exhibit “C”, attached hereto.
          (b) Consent Required. Lessee shall not make any Alterations or Utility
Installations to the Premises without Lessor’s prior written consent. Lessee
may, however, make non-structural Utility Installations and Alterations to the
interior of the Premises without such consent but upon prior notice to Lessor,
as long as they are not visible from the outside, do not involve puncturing,
relocating or removing the roof or any existing walls and do not cost more than
$50,000 in any one instance or $150,000 in the aggregate during the Term.
          (c) Consent. Any Alterations or Utility Installations that Lessee
shall desire to make and which require the consent of the Lessor shall be
presented to Lessor in written form with reasonably detailed plans. Consent
shall be deemed conditioned upon Lessee’s: (i) acquiring all applicable
governmental permits,

-7-



--------------------------------------------------------------------------------



 



(ii) furnishing Lessor with copies of both the permits and the plans and
specifications prior to commencement of the work, and (iii) compliance with all
conditions of said permits and other Applicable Requirements in a prompt and
expeditious manner. Any Alterations or Utility Installations shall be performed
in a workmanlike manner with good and sufficient materials by licensed
contractors. Lessee shall promptly upon completion furnish Lessor with as-built
plans and specifications (if any).
          (d) No Liens. Lessee shall pay, when due, all claims for labor or
materials furnished or alleged to have been furnished to or for Lessee at or for
use on the Premises, which claims are or may be secured by any mechanic’s or
materialmen’s lien against the Premises or any interest therein. Lessee shall
give Lessor not less than ten (10) days’ notice prior to the commencement of any
work in, on or about the Premises, and Lessor shall have the right to post
notices of non-responsibility. Lessee shall not allow any mechanic’s or
materialmen’s liens to be filed against the Premises, and if any such mechanic’s
or materialmen’s lien is filed against the Premises, Lessee shall satisfy or
otherwise discharge or bond over all liens within fifteen (15) business days
after Lessor notifies Lessee in writing that any such lien has been filed. If
Lessee fails to pay and remove or bond over such lien within such fifteen
(15) business day period, Lessor, at its election, may pay and satisfy the same
and in such event the sums so paid by Lessor shall be deemed to be Rent due and
payable by Lessee within thirty (30) days following Lessor’s written demand
together with reasonable supporting documentation.
     7.4 Ownership; Removal; Surrender.
          (a) All Alterations and Utility Installations (other than Lessee
Retained Utility Installations) made by Lessee shall be the property of Lessee,
but considered a part of the Premises. All Alterations and Utility Installations
shall, at die expiration or termination of this Lease, become the property of
Lessor and be surrendered by Lessee with the Premises. On or before the date on
which the Term of this Lease shall expire or shall be earlier terminated, Lessee
shall remove, at its own expense, all office furniture, business and Trade
Fixtures, Lessee Retained Utility Installations, equipment, furniture system and
other personal property from time to time situated in the Premises
(collectively, “Lessee’s Personal Property”). In the event that Lessee shall
fail to remove any such items after the expiration or earlier termination of
this Lease, and if such failure continues for five (5) business days after
Lessor’s delivery of notice thereof to Lessee, Lessee shall be deemed to have
abandoned the same, in which case Lessor may, at Lessee’s expense, remove such
items and store the same at Lessee’s expense, or appropriate the same for
itself, and/or sell or otherwise dispose of the same in its discretion, with no
liability to Lessee
          (b) By delivery to Lessee of written notice from Lessor at the time it
approves any Lessee Owned Alterations or Utility Installations, Lessor may
require that such Lessee Owned Alterations or Utility Installations be removed
by the expiration or termination of this Lease. In addition, Lessor may require
the removal at any time of all or any part of any Lessee Owned Alterations or
Utility Installations made without the required consent of Lessor.
Notwithstanding anything to the contrary in this Lease, Lessee shall not be
obligated to remove or restore upon the expiration or termination of the Term of
this Lease any Alterations or Utility Installations that are present in, on or
about the Premises as of the Closing Date.
          (c) Lessee shall surrender the Premises by the Expiration Date or any
earlier termination date, with all of the improvements, parts and surfaces
thereof broom clean and free of debris, and in good operating order, condition
and state of repair, ordinary wear and tear excepted; provided, however, that
Lessee shall have no obligation under this Section 7.4(c) to cause the Premises
(or any portion thereof or any improvements located therein) to be in any better
condition than the same were as of the Closing Date.
8. Insurance; Indemnity.
     8.1 [Intentionally Omitted]
     8.2 Liability Insurance.
          (a) Carried by Lessee. Lessee shall obtain and keep in force a
Commercial General Liability Policy of Insurance protecting Lessee and Lessor
against claims for bodily injury, personal injury and property damage based upon
or arising out of the ownership, use, occupancy or maintenance of the Premises
and all

-8-



--------------------------------------------------------------------------------



 



areas appurtenant thereto. Such insurance shall be on an occurrence basis
providing single limit coverage in an amount not less than $2,000,000 per
occurrence with an “Additional Insured-Managers or Lessors of Premises
Endorsement” and contain the “Amendment of the Pollution Exclusion Endorsement”
for damage caused by heat, smoke or fumes from a hostile fire. The Policy shall
not contain any intra-insured exclusions as between insured persons or
organizations, but shall include coverage for liability assumed under this Lease
as an “insured contract” for the performance of Lessee’s indemnity obligations
under this Lease. The limits of said insurance shall not, however, limit the
liability of Lessee nor relieve Lessee of any obligation hereunder. All
insurance carried by Lessee shall be primary to and not contributory with any
similar insurance carried by Lessor, whose insurance shall be considered excess
insurance only.
          (b) Carried by Lessor. Lessor shall maintain liability insurance as
described in Section 8.2(a), in addition to, and not in lieu of, the insurance
required to be maintained by Lessee. Lessee shall not be named as an additional
insured therein.
     8.3 Property Insurance — Building and Improvements. The Insuring Party
shall obtain and keep in force a policy or policies in the name of Lessor, with
loss payable to Lessor, any ground lessor, and to any Lender(s) insuring loss or
damage to the Premises (including, in all cases, earthquake insurance and, if
(and only if) required by any Lender, flood or terrorism insurance). The amount
of such insurance shall be equal to the full replacement cost of the Premises,
as the same shall exist from time to time, or the amount required by any
Lenders, but in no event more than the commercially reasonable and available
insurable value thereof. If Lessor is the Insuring Party, however, Trade
Fixtures, and all other Lessee’s Personal Property shall be insured by Lessee
under Section 8.4 rather than by Lessor. If the coverage is available and
commercially appropriate, such policy or policies shall insure against all risks
of direct physical loss or damage (including earthquake, and if (and only if)
required by any Lender, flood or terrorism), including coverage for debris
removal and the enforcement of any Applicable Requirements requiring the
upgrading, demolition, reconstruction or replacement of any portion of the
Premises as the result of a covered loss. Said policy or policies shall also
contain an agreed valuation provision in lieu of any coinsurance clause, waiver
of subrogation, and inflation guard protection causing an increase in the annual
property insurance coverage amount by a factor of not less than the adjusted
U.S. Department of Labor Consumer Price Index for All Urban Consumers for the
city nearest to where the Premises are located. If such insurance coverage has a
deductible clause, the deductible amount shall be commercially reasonable,
subject to Lessor’s reasonable approval.
     8.4 Lessee’s Property Insurance. Lessee shall obtain and maintain insurance
coverage on all of Lessee’s Personal Property and Trade Fixtures. Such insurance
shall be full replacement cost coverage with a deductible of not to exceed a
commercially reasonable amount.
     8.5 Insurance Policies. Insurance required herein shall be by companies
duly licensed or admitted to transact business in the state where the Premises
are located, and maintaining during the policy term a “General Policyholders
Rating” of at least B+, V, as set forth in the most current issue of “Best’s
Insurance Guide”, or such other rating as may be required by a Lender. Lessee
shall not do or permit to be done anything which invalidates the required
insurance policies. Lessee shall, prior to the Commencement Date, deliver to
Lessor certificates evidencing the existence and amounts of the required
insurance. Should any of the above described policies be cancelled before the
expiration date of such policies, the insurer shall endeavor to mail thirty
(30) days’ prior written notice of such cancellation to Lessor and to any
additional insureds under such policies. Lessee shall, at least ten (10) days
prior to the expiration of such policies, furnish Lessor with evidence of
renewals or “insurance binders” evidencing renewal thereof. If either Party
shall fail to procure and maintain the insurance required to be carried by it,
and such failure shall continue for five (5) business days after notice thereof,
the other Party may, but shall not be required to, procure and maintain the same
at the expense of the Party that is required to maintain such insurance under
this Lease, and if Lessor or Lessee so procures any insurance required to be
procured and maintained by the other, Lessee or Lessor, as applicable, shall
reimburse the other for the costs incurred in connection with procuring such
insurance within thirty (30) days following demand therefor together with
reasonable supporting documentation.
     8.6 Waiver of Subrogation. Without affecting any other rights or remedies,
Lessee and Lessor each hereby release and relieve the other, and waive their
entire right to recover damages against the other, for loss of or damage to its
property arising out of or incident to the perils required to be insured against
herein. The effect of such releases and waivers is not limited by the amount of
insurance carried or required or by any deductibles applicable hereto. The
Parties agree to have their respective property damage insurance carriers waive
any right to

-9-



--------------------------------------------------------------------------------



 



subrogation that such companies may have against Lessor or Lessee, as the case
may be, so long as the insurance is not invalidated thereby.
     8.7 Indemnity.
          (a) Except for Lessor’s active negligence or willful misconduct,
Lessee shall indemnify, protect, defend and hold harmless the Premises, Lessor
and its partners, members, advisors, mortgagees and ground lessors and each of
their respective officers, managers, directors, employees, contractors, agents,
successors and assigns (collectively, the “Lessor Indemnified Parties”), from
and against any and all claims, actions, suits, proceedings, losses, damages,
obligations, liabilities, penalties, fines, costs and expenses (including but
not limited to reasonable attorneys’ fees and legal costs) (collectively,
“Claims”) arising out of, involving, or in connection with, (i) the use and/or
occupancy of the Premises by Lessee (in each instance, to the extent covered by
Lessee’s insurance policies carried pursuant to the provisions of
Section 8.2(a), above) or (ii) any negligent acts or omissions or willful
misconduct of Lessee or any of its agents or employees. If any action or
proceeding is brought against any Lessor Indemnified Parties by reason of any of
the foregoing matters, Lessee shall upon notice defend the same at Lessee’s
expense by counsel reasonably satisfactory to such Lessor Indemnified Parties
and such Lessor Indemnified Parties shall cooperate with Lessee in such defense.
Such Lessor Indemnified Parties need not have first paid any such claim in order
to be defended or indemnified.
          (b) Except for Lessee’s negligence or willful misconduct, Lessor shall
indemnify, protect, defend and hold harmless Lessee and its partners, members
and advisors, and each of their respective officers, managers, directors,
employees, contractors, agents, successors and assigns (collectively, the
“Lessee Indemnified Parties”), from and against any and all Claims arising out
of, involving, or in connection with, (i) any acts or negligent omissions of
Lessor or its agents or employees (in each instance, to the extent covered by
Lessor’s insurance policies carried pursuant to the provisions of
Section 8.2(b), above) or (ii) the active negligence or willful misconduct of
Lessor or any of its agents or employees. If any action or proceeding is brought
against any Lessee Indemnified Parties by reason of any of the foregoing
matters, Lessor shall upon notice defend the same at Lessor’s expense by counsel
reasonably satisfactory to such Lessee Indemnified Parties and such Lessee
Indemnified Parties shall cooperate with Lessor in such defense. Such Lessee
Indemnified Parties need not have first paid any such claim in order to be
defended or indemnified.
     8.8 Exemption of Lessor from Liability. Except for Lessor’s active
negligence or willful misconduct, Lessor shall not be liable for injury or
damage to the person or goods, wares, merchandise or other property of Lessee,
Lessee’s employees, contractors, invitees, customers, or any other person in or
about the Premises, whether such damage or injury is caused by or results from
fire, steam, electricity, gas, water or rain, or from the breakage, leakage,
obstruction or other defects of pipes, fire sprinklers, wires, appliances,
plumbing, HVAC or lighting fixtures, or from any other cause, whether the said
injury or damage results from conditions arising upon the Premises or upon other
portions of the Building of which the Premises are a part, or from other sources
or places.
     8.9 Waiver of Consequential Damages. Notwithstanding any provision to the
contrary contained in this Lease, at no time and under no circumstances shall
either Lessor or Lessee be responsible or liable to the other for any lost
profits, lost economic opportunities or any other form of consequential or
punitive damages (collectively, “Consequential Damages”) as the result of any
actual or alleged breach by either Lessor or Lessee of its obligations under
this Lease; provided, however, that notwithstanding the above, this Section 8.9
shall not limit or otherwise affect either party’s liability with respect to
claims of fraud, willful misconduct, or bad faith.
9. Damage or Destruction; Eminent Domain.
     9.1 Casualty.
          (a) If at any time during the Term of this Lease, the entire Premises
shall be destroyed by fire or other casualty (a “Casualty”), this Lease shall
automatically terminate. In addition, if (i) at any time during the Term of this
Lease, a Material Portion of the Premises shall be damaged or destroyed by any
Casualty, then Lessor and Lessee shall each have the right to elect to terminate
this Lease by delivery of written notice thereof to the other within ninety
(90) days after the occurrence of such Casualty or (ii) any portion of the
Premises is damaged or

-10-



--------------------------------------------------------------------------------



 



destroyed in a material manner as a result of any Casualty that is not an
Insured Loss (defined below), then Lessor shall have the right to elect to
terminate this Lease by delivery of written notice thereof to Lessee within
ninety (90) days after the occurrence of such Casualty. In addition, if Lessor
does not commence the repair of such damage within thirty (30) days after the
damage occurs or does not complete the repair of such damage within one hundred
eighty (180) days after the damage occurs, then Lessee may elect to terminate
this Lease upon written notice to Lessor. In the event that this Lease is
terminated as permitted in this Section 9, Lessor shall refund to Lessee any
prepaid Rent less any sum then owed to Lessor by Lessee and such termination
shall be effective upon delivery of such notice of termination (or if Tenant has
not vacated the Premises, effective on the date that is sixty (60) days after
the date of its receipt of such notice). “Material Portion” means (A) a portion
of the Premises which cannot reasonably be repaired (as reasonably determined by
a qualified general contractor ) in six (6) months or less from the date of the
damage or destruction or (B) a portion of the Premises, the loss of which
materially interferes with Lessee’s use of the Premises for the conduct of its
business, which cannot reasonably be repaired (as reasonably determined by a
qualified general contractor) in one (1) month or less from the date of the
damage or destruction (provided, however, that Lessor shall have no right under
this Section 9.1(a) to elect to terminate this Lease except where a Material
Portion (as defined under clause (A) above (and not only under clause (B),
above) is damaged).
          (b) If this Lease is not terminated pursuant to Section 9.1(a), above
(or Section 9.1(c), below), and such Casualty is an Insured Loss (as defined
below), then (i) Lessor shall, promptly following the occurrence of the
applicable Casualty repair and restore (the “Restoration”) the damage to the
Premises resulting from such Casualty and shall proceed with reasonable
diligence to restore the Premises to substantially the same condition as existed
immediately before such Casualty (provided, however, that Lessor shall not be
required to repair or replace any Trade Fixtures or any of Lessee’s Personal
Property) as soon as reasonably possible after such Casualty and (ii) in the
event that and to the extent that, Lessee is prevented from using and does not
use the Premises or any portion thereof as a result of a Casualty (because such
Casualty damages the Premises required and essential for access to the Premises
and as a result thereof, renders any material portion of the Premises that, but
for the occurrence of the Casualty, Lessee would have used, unfit for
occupancy), Lessee’s Rent (including Base Rent, Additional Rent, Parking Fees
and Parking Taxes) shall be abated or reduced, as the case may be (in the
proportion that the Rentable Area of the portion of the Premises that Lessee is
prevented from using, would have used and does not use, bears to the total
Rentable Area of the Premises), during the period required for Lessor to
complete such Restoration. “Insured Loss” means damage or destruction of the
Premises (excluding Trade Fixtures and all other Lessee’s Personal Property)
that is caused by an event required to be covered by the insurance required to
be carried by the Insuring Party, irrespective of any deductible amounts or
coverage limits involved.
          (c) Notwithstanding anything to the contrary in this Section 9.1, if
any Casualty occurs at any time after the first (1st) anniversary of the
Commencement Date, Lessor shall have the right (whether or not such Casualty was
an Insured Loss) to elect not to perform the Restoration by delivering to Lessee
written notice (the “Non-Restoration Notice”) that Lessor is electing not to
perform such Restoration within thirty (30) days after the occurrence of such
Casualty. If Lessor delivers a Non-Restoration Notice, Lessee shall have the
right, exercisable at any time thereafter by delivery of written notice to
Lessor, to elect to terminate this Lease, and if Lessee so elects to terminate
this Lease under this Section 9.1(c), then unless such Casualty was caused by
the willful misconduct of Lessee, Lessor shall promptly pay to Lessee an amount
equal to the Additional Rent previously paid by Lessee under Section 4.2, above,
that is allocable to premiums paid for the insurance carried by Lessor pursuant
to Section 8.3, above for a period of time equal to the portion of the Term
remaining at the time that the applicable Casualty occurred (such that, by way
of example only, if the Lease were terminated under this Section 9.1(c) as a
result of a Casualty that occurred on the last day of the fifteenth (15th) month
of the Term, Lessor would be required to promptly pay to Lessee an amount equal
to the Additional Rent previously paid by Lessee under Section 4.2, above, that
is allocable to premiums paid for the insurance carried by Lessor pursuant to
Section 8.3, above for a period of three (3) months).
     9.2 Eminent Domain. If the Premises or any material portion thereof are
taken under the power of eminent domain or sold under the threat of the exercise
of said power (collectively “Condemnation”), this Lease shall terminate as to
the part taken as of the date the condemning authority takes title or
possession, whichever first occurs. If more than five percent (5%) of any
building portion of the Premises, or more than ten percent (10%) of the land
area portion of the Premises not occupied by any building, is taken by
Condemnation, Lessee may, at Lessee’s option, to be exercised in writing within
sixty (60) days after Lessor shall have given Lessee written notice of such
Condemnation (or in the absence of such notice, within sixty (60) days after the
condemning authority shall

-11-



--------------------------------------------------------------------------------



 



have taken possession) terminate this Lease as of the date the condemning
authority takes such possession. If Lessee does not terminate this Lease in
accordance with the foregoing, this Lease shall remain in full force and effect
as to the portion of the Premises remaining, except that the Rent shall be
reduced in proportion to the reduction in utility of the Premises caused by such
Condemnation. Condemnation awards and/or payments shall be the property of
Lessor, whether such award shall be made as compensation for diminution in value
of the leasehold, the value of the part taken, or for severance damages;
provided, however, that Lessee shall be entitled to any compensation for
Lessee’s relocation expenses, loss of business goodwill and/or Personal
Property, without regard to whether or not this Lease is terminated pursuant to
the provisions of this Paragraph. All Alterations and Utility Installations made
to the Premises by Lessee, for purposes of Condemnation only, shall be
considered the property of the Lessee and Lessee shall be entitled to any and
all compensation which is payable therefor. In the event that this Lease is not
terminated by reason of the Condemnation, Lessor shall repair any damage to the
Premises caused by such Condemnation
     9.3 Lessor and Lessee agree that the provisions of this Section 9 shall
exclusively govern the rights and obligations of the parties with respect to any
and all damage to, or destruction of, all or any portion of the Lessee Space,
the Building or the Property, and/or any Condemnation thereof, and each Lessor
and Lessee hereby waive and release each and all of their respective common law
and statutory rights inconsistent herewith, whether now or hereinafter in
effect, including, without limitation, (i) the provisions of Sections 1932(2)
and 1933(4) of the California Civil Code, as amended from time to time, and the
provisions of any successor or other law of like import and (ii) the provisions
of Sections 1265.130 and 1265.150 of the California Code of Civil Procedure, as
amended from time to time, and the provisions of any successor or other law of
like import.
10. Real Property Taxes.
     10.1 Definition of “Real Property Taxes.” As used herein, the term “Real
Property Taxes” shall include any form of assessment; real estate, general,
special, ordinary or extraordinary, or rental levy or tax (other than
inheritance, personal income or estate taxes); improvement bond; and/or license
fee imposed upon or levied against any legal or equitable interest of Lessor in
the Premises and/or Lessor’s right to other income therefrom by any authority
having the direct or indirect power to tax and where the funds are generated
with reference to the Building address and where the proceeds so generated are
to be applied by the city, county or other local taxing authority of a
jurisdiction within which the Premises are located. The term “Real Property
Taxes” shall also include any tax, fee, levy, assessment or charge, or any
increase therein, imposed by reason of events occurring during the term of this
Lease, including but not limited to, a change in the ownership of the Premises.
Notwithstanding the foregoing, the following shall be excluded from Real
Property Taxes, (a) any assessments incurred by Lessor on a voluntary basis,
(b) all income taxes (including both state and federal income taxes), capital
stock, inheritance, estate, gift, or any other taxes imposed upon or measured by
Lessor’s gross income or profits.
     10.2 Payment of Taxes. Lessor shall pay the Real Property Taxes applicable
to the Premises, and except as otherwise provided in Section 10.3, any such
amounts shall be included in the calculation of Operating Expenses in accordance
with the provisions of Section 4.2.
     10.3 Personal Property Taxes. Lessee shall pay, prior to delinquency, all
taxes assessed against and levied upon Trade Fixtures and Lessee’s Personal
Property. If any Trade Fixtures or Lessee’s Personal Property shall be assessed
with Lessor’s real property, Lessee shall pay Lessor the taxes attributable to
Lessee’s property within thirty (30) days after receipt of a written statement.
11. Utilities. Lessee shall pay for all water, gas, heat, light, power,
telephone, trash disposal and other utilities and services supplied to the
Premises, together with any taxes thereon. If any such services are not
separately metered to Lessee, Lessee shall pay a reasonable proportion, to be
determined by Lessor, of all charges jointly metered.
12. Assignment and Subletting.
     12.1 Lessor’s Consent Required; Permitted Transfers.

-12-



--------------------------------------------------------------------------------



 



          (a) Subject to Section 12.1(b), below, Lessee shall not voluntarily or
by operation of law assign, transfer, mortgage or encumber (collectively,
“assign or assignment”) or sublet all or any part of Lessee’s interest in this
Lease or in the Premises without Lessor’s prior written consent.
          (b) Notwithstanding anything to the contrary set forth in this Lease,
this Lease may be assigned or all or any portion of the Premises may be sublet
or otherwise transferred, in fact or by operation of law, by Lessee to (i) any
Affiliate (defined below) of Lessee or (ii) to any Successor (defined below) of
Lessee without the consent of Lessor (i.e., such Transfers shall be exempt from
such Lessor consent requirements) and without being subject to any of the
provisions of this Section 12 other than this Section 12.1(b); provided,
however, that Lessor may not make any such assignment or sublease to an
Affiliate or Successor at a rental rate that exceeds the rental rate to be paid
by Lessee hereunder. An “Affiliate” means, as to any designated person or
entity, any other person or entity which controls, is controlled by or is under
common control with, such designated person or entity, A “Successor” means any
person or entity which acquires in a single transaction or in a series of
related transactions (by merger, consolidation, transfer of assets or otherwise)
this Lease and all or substantially all of the other property and assets of
Lessee, and assumes by written instrument all of Lessee’s liabilities hereunder.
“Control,” as used in this Section 12.1(b), means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a person or entity, or ownership of any sort, whether through the
ownership of voting securities, by contract or otherwise.
     12.2 Terms and Conditions Applicable to Assignment and Subletting.
          (a) Regardless of Lessor’s consent, any assignment or subletting shall
not: (i) be effective without the express written assumption by such assignee or
sublessee of the obligations of Lessee under this Lease, (ii) release Lessee of
any obligations hereunder, or (iii) alter the primary liability of Lessee for
the payment of Rent or for the performance of any other obligations to be
performed by Lessee. Lessor may accept Rent or performance of Lessee’s
obligations from any person other than Lessee pending approval or disapproval of
an assignment. Neither a delay in the approval or disapproval of such
assignment, nor the acceptance of Rent or performance shall constitute a waiver
or estoppel of Lessor’s right to exercise its remedies for Lessee’s Default or
Breach. Lessor’s consent to any assignment or subletting shall not constitute
its consent to any subsequent assignment or subletting.
          (b) Each request for consent to an assignment or subletting shall be
in writing, accompanied by information relevant to Lessor’s determination as to
the financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any. Lessee agrees to provide Lessor
with such other or additional information and/or documentation as may be
reasonably requested and shall further pay Lessor’s costs (not to exceed
$1,500.00), including reasonable attorneys’ fees, incurred in considering and
processing such request for consent.
          (c) Any assignee of, or sublessee under, this Lease shall, by reason
of accepting such assignment or entering into such sublease, be deemed to have
assumed and agreed to conform and comply with each and every term, covenant,
condition and obligation herein to be observed or performed by Lessee during the
term of said assignment or sublease, other than such obligations as are contrary
to or inconsistent with provisions of an assignment or sublease to which Lessor
has specifically consented to in writing.
     12.3 Additional Terms and Conditions Applicable to Subletting.
          (a) If Lessee requests Lessor’s consent to a sublet of the Premises,
or any portion thereof, for a term consisting of substantially all of the then
remaining portion of the Term, Lessor may recapture the portion of the Premises
Lessee desires to sublet. If Landlord exercises it option to recapture as
provided herein, Landlord may, if it so elects, enter into a new lease for the
Premises or any portion thereof with the proposed sublessee or other third party
on such terms as Landlord and the proposed sublessee or other third party may
agree and the terms of Section 2.4(b), above shall apply (as if such recaptured
space were Non-Office Premises Space recaptured by Lessor pursuant to
Section 2.4(a), above).
          (b) If Lessee requests Lessor’s consent to a sublet of the Premises,
or any portion thereof, for a term consisting of less than substantially all of
the then remaining portion of the Term, and Lessor consents thereto, then Lessee
shall pay to Lessor as Additional Rent, an amount equal to fifty percent (50%)
of any sublet rent

-13-



--------------------------------------------------------------------------------



 



received by Lessee in excess of the Base Rent hereunder (after recovery by
Lessee of all of its reasonable out of pocket costs and expenses incurred in
connection with such subletting).
13. Default; Breach; Remedies.
     13.1 Default; Breach. A “Default” is defined as a failure by the Lessee to
comply with or perform any of the terms, covenants, conditions or rules under
this Lease. A “Breach” is defined as the occurrence of one or more of the
following Defaults, and the failure of Lessee to cure such Default within any
applicable grace period:
          (a) The failure of Lessee to make any payment of Rent required to be
made by Lessee hereunder when due where such failure continues for a period of
five (5) business days following written notice to Lessee.
          (b) The failure by Lessee to execute and deliver any statement or
document required to be executed and delivered by Lessee pursuant to Section 16
or Section 30 within the time periods specified therefor, where such failure
continues for ten (10) business days after delivery of written notice of such
failure by Lessor to Lessee, which notice shall reference this Section 13.1(b)
and state that a Breach will be deemed to occur if Lessee shall continue to fail
to execute and deliver such statement or document.
          (c) A Default by Lessee, other than those described in
Sections 13.1(a), 13.1(b), 13.1(d) or 13.1(e), if such Default continues for
thirty (30) days after written notice thereof by Lessor to Lessee; provided,
however, that if the nature of such Default is such that it cannot reasonably be
cured within a thirty (30) day period, no Breach by Lessee shall exist if Lessee
commences the curing of such Default within such thirty (30) day period and
thereafter diligently prosecutes such cure to completion.
          (d) The abandonment of the Premises.
          (e) The occurrence of any of the following events: (i) the making of
any general arrangement or assignment for the benefit of creditors;
(ii) becoming a “debtor” as defined in 11 U.S.C. § 101 or any successor statute
thereto (unless, in the case of a petition filed against Lessee, the same is
dismissed within ninety (90) days); (iii) the appointment of a trustee or
receiver to take possession of substantially all of Lessee’s assets located at
the Premises or of Lessee’s interest in this Lease, where possession is not
restored to Lessee within sixty (60) days; or (iv) the attachment, execution or
other judicial seizure of substantially all of Lessee’s assets located at the
Premises or of Lessee’s interest in this Lease, where such seizure is not
discharged within sixty (60) days; provided, however, in the event that any
provision of this subparagraph (e) is contrary to any applicable law, such
provision shall be of no force or effect, and not affect the validity of the
remaining provisions.
     13.2 Remedies.
          (a) If Lessee fails to perform any of its affirmative duties or
obligations, within the notice and cure period described in Section 13.1, above,
(or in case of an emergency, without notice), Lessor may, at its option, perform
such duty or obligation on Lessee’s behalf, and the reasonable out of pocket
costs and expenses of any such performance by Lessor shall be due and payable by
Lessee within 30 days following receipt of a reasonably detailed invoice
therefor, with interest thereon from the date incurred at a rate of interest
equal to the Default Rate (defined below).
          (b) In the event of a Breach, Lessor may, with or without further
notice or demand, and without limiting Lessor in the exercise of any right or
remedy which Lessor may have by reason of such Breach, Terminate Lessee’s right
to possession of the Premises by any lawful means, in which case this Lease
shall terminate and Lessee shall immediately surrender possession to Lessor, and
Lessor shall be entitled to recover from Lessee:
               (i) the unpaid Rent which had been earned at the time of
termination;

-14-



--------------------------------------------------------------------------------



 



               (ii) the worth at the time of award of the amount by which the
unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that the Lessee proves could have
been reasonably avoided;
               (iii) the worth at the time of award of the amount by which the
unpaid rent for the balance of the term after the time of award exceeds the
amount of such rental loss that the Lessee proves could be reasonably avoided;
and
               (iv) Subject to Section 13.6, any other amount reasonably
necessary to compensate Lessor for all the detriment proximately caused by
Lessee’s failure to perform its obligations under this Lease or which in the
ordinary course of things would be likely to result therefrom.
          The worth at the time of award of the amount referred to (A) in
provision (iii) above shall be computed by discounting such amount at the
Default Rate and (B) in provision (iii) above shall be computed by discounting
such amount at the discount rate of the Federal Reserve Bank of the District
within which the Premises are located (the “Reference Rate”) at the time of
award plus one percent (1%).
          (c) Continue the Lease and Lessee’s right to possession and recover
the Rent as it becomes due, in which event Lessee may sublet or assign, subject
only to reasonable limitations. Acts of maintenance, efforts to relet, and/or
the appointment of a receiver to protect the Lessor’s interests, shall not
constitute a termination of the Lessee’s right to possession.
          (d) Pursue any other remedy now or hereafter available under the laws
or judicial decisions of the state wherein the Premises are located. The
expiration or termination of this Lease and/or the termination of Lessee’s right
to possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee’s occupancy of the Premises.
     13.3 Late Charges. Lessee hereby acknowledges that late payment by Lessee
of Rent will cause Lessor to incur costs not contemplated by this Lease, the
exact amount of which will be extremely difficult to ascertain. Such costs
include, but are not limited to, processing and accounting charges, and late
charges which may be imposed upon Lessor by any Lender. Accordingly, if any Rent
shall not be received by Lessor within five (5) business days after such amount
shall be due (a “Late Payment Delinquency”), then Lessee shall pay to Lessor a
one-time late charge equal to six percent (6%) of each such overdue amount;
provided, however that, notwithstanding the foregoing, Lessor shall waive the
imposition of any late charge on account of the occurrence of a Late Payment
Delinquency if (a) the Late Payment Delinquency is cured within five
(5) business days Lessee’s receipt of written notice thereof and (b) there has
not occurred more than one (1) Late Payment Delinquency during the Term. The
parties hereby agree that such late charge represents a fair and reasonable
estimate of the costs Lessor will incur by reason of such late payment.
Acceptance of such late charge by Lessor shall in no event constitute a waiver
of Lessee’s Default or Breach with respect to such overdue amount, nor prevent
the exercise of any of the other rights and remedies granted hereunder.
     13.4 Interest. Any monetary payment due Lessor hereunder, other than late
charges, not received by Lessor, within five (5) business days after such amount
shall be due (such that a Late Payment Delinquency shall exist), shall bear
interest from the date when due, at an annual rate of interest (the “Default
Rate”) equal to the prime rate reported in the Wall Street Journal as published
closest prior to the date when due (the “Prime Rate”) plus seven percent (7%),
but shall not exceed the maximum rate allowed by law; provided, however, that
Lessor shall waive the imposition of interest on any past due amounts on account
of the occurrence of a Late Payment Delinquency if (a) the Late Payment
Delinquency is cured within five (5) business days Lessee’s receipt of written
notice thereof and (b) there has not occurred more than one (1) Late Payment
Delinquency during the Term. Interest is payable in addition to the potential
late charge provided for in Section 13.3.
     13.5 Breach by Lessor.
          (a) Notice of Breach. Lessor shall not be deemed in breach of this
Lease unless Lessor fails within a reasonable time to perform an obligation
required to be performed by Lessor. For purposes of this Section

-15-



--------------------------------------------------------------------------------



 



13.5(a). a reasonable time shall in no event be less than thirty (30) days after
receipt by Lessor, and any Lender whose name and address shall have been
furnished Lessee in writing for such purpose, of written notice specifying
wherein such obligation of Lessor has not been performed; provided, however,
that if the nature of Lessor’s obligation is such that more than thirty
(30) days are reasonably required for its performance, then Lessor shall not be
in breach if performance is commenced within such thirty (30) day period and
thereafter diligently pursued to completion.
          (b) Performance by Lessee on Behalf of Lessor. In the event that
neither Lessor nor Lender cures said breach within thirty (30) days after
receipt of said notice, or if having commenced said cure they do not diligently
pursue it to completion, then Lessee may elect to cure said breach at Lessee’s
expense and offset from Rent an amount equal to the reasonable expenses incurred
by Lessee in curing such breach. Lessee shall document the cost of said cure and
supply said documentation to Lessor.
          (c) Limits on Lessor’s Obligations Under Sections 6.3 and 7.2.
Notwithstanding anything to the contrary in this Lease, Lessor shall have no
obligation under Section 6.3 and/or Section 7.2 to incur (a) any costs for
Capital Items in excess of $100,000 (in the aggregate) or (b) any costs for
Capital Items to the extent the need therefore arises at any time after the
first anniversary of the Commencement Date; provided, however, that if, but for
the operation of the limitations set forth in this Section 13.5(c), Lessor would
be obligated to perform any obligations under Section 6.3 or Section 7.2 that
would require it to incur any costs for Capital Items and Lessor elects not to
perform such obligations, Lessor shall deliver written notice that it does not
intend to perform such obligations, and Lessee shall thereafter have the right
to terminate this Lease upon delivery of not less than thirty (30) days written
notice to Lessor.
     13.6 Waiver of Consequential Damages. Notwithstanding any provision to the
contrary contained in this Lease, at no time and under no circumstances shall
either Lessor or Lessee be responsible or liable to the other for any lost
profits, lost economic opportunities or any other form of consequential or
punitive damages (collectively, “Consequential Damages”) as the result of any
actual or alleged breach by either Lessor or Lessee of its obligations under
this Lease; provided, however, that notwithstanding the above, this Section 13.6
shall not limit or otherwise affect either party’s liability with respect to
claims of fraud, willful misconduct, or bad faith.
14. [Intentionally Omitted]
15. Brokers’ Fee. Lessor and Lessee each represent and warrant to each other
that it has not engaged any broker, finder or other person who would be entitled
to any commission or fees in respect of the negotiation, execution or delivery
of this Lease other than the brokers described in Section 1.7(a)(i) and
1.7(a)(ii), above, and shall indemnify and hold harmless each other against any
loss, cost, liability or expense incurred by the other party as a result of any
claim asserted by any such broker, finder or other person (i.e., other than
Lessor’s Broker) on the basis of any arrangements or agreements made or alleged
to have been made in variance with this representation.
16. Estoppel Certificates. Each Party (as “Responding Party”) shall within ten
(10) business days after written notice from the other Party (the “Requesting
Party”) execute, acknowledge and deliver to the Requesting Party a commercially
reasonable statement in writing in form similar to the then most current
“Estoppel Certificate” form published by the American Industrial Real Estate
Association, plus such additional information, confirmation and/or statements as
may be reasonably requested by the Requesting Party.
17. Definition of Lessor. The term “Lessor” as used herein means the owner or
owners at the time in question of the fee title to the Premises. In the event of
a transfer of Lessor’s title or interest in the Premises or this Lease, the
prior Lessor shall be relieved of all liability with respect to the obligations
and/or covenants under this Lease thereafter to be performed by the Lessor.
18. Severability. The invalidity of any provision of this Lease, as determined
by a court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.
19. Days. Unless otherwise specifically indicated to the contrary, the word
“days” as used in this Lease means and refers to calendar days.

-16-



--------------------------------------------------------------------------------



 



20. Limitation on Liability. Subject to the provisions of Section 17, above, the
obligations of Lessor under this Lease shall not constitute personal obligations
of Lessor, the individual partners of Lessor or its or their individual
partners, directors, officers or shareholders, and Lessee shall look to the
Premises, and to no other assets of Lessor, for the satisfaction of any
liability of Lessor with respect to this Lease, and shall not seek recourse
against the individual partners of Lessor, or its or their individual partners,
directors, officers or shareholders, or any of their personal assets for such
satisfaction.
21. Time of Essence. Time is of the essence with respect to the performance of
all obligations to be performed or observed by the Parties under this Lease.
22. No Prior or Other Agreements. This Lease contains all agreements between the
Parties with respect to any matter mentioned herein, and no other prior or
contemporaneous agreement or understanding shall be effective. Lessor and Lessee
each represents and warrants to the Brokers that it has made, and is relying
solely upon, its own investigation as to the nature, quality, character and
financial responsibility of the other Party to this Lease and as to the nature,
quality and character of the Premises.
23. Notices. All notices and communications to any party hereunder shall be in
writing and shall be deemed properly given if delivered personally, sent by
registered or certified mail, postage prepaid, or by a reputable overnight
commercial messenger providing proof of delivery, to Lessor’s address for notice
or Lessee’s address for Notice, as applicable, as set forth herein. Any notice
so given shall be deemed to have been given as of the date of (a) personal
delivery (whether accepted or refused), (b) delivery (whether accepted or
refused) established by U.S. Post Office return receipt, or (c) the overnight
carrier’s proof of delivery as the case may be. Any such notice not so given
shall be deemed given upon receipt of the same by the party to whom the same is
to be given.
24. Waivers. No waiver by Lessor or Lessee of the Default or Breach of any term,
covenant or condition hereof by Lessee or Lessor, as applicable, shall be deemed
a waiver of any other term, covenant or condition hereof, or of any subsequent
Default or Breach by Lessee or Lessor, as applicable, of the same or of any
other term, covenant or condition hereof. Lessor’s consent to, or approval of,
any act shall not be deemed to render unnecessary the obtaining of Lessor’s
consent to, or approval of, any subsequent or similar act by Lessee, or be
construed as the basis of an estoppel to enforce the provision or provisions of
this Lease requiring such consent. The acceptance of Rent by Lessor shall not be
a waiver of any Default or Breach by Lessee (except with respect to the payment
of the Rent so accepted, provided that such accepted Rent fully cures the
Default or Breach by Lessee with respect to such payment). Any payment by Lessee
may be accepted by Lessor on account of moneys or damages due Lessor,
notwithstanding any qualifying statements or conditions made by Lessee in
connection therewith, which such statements and/or conditions shall be of no
force or effect whatsoever unless specifically agreed to in writing by Lessor at
or before the time of deposit of such payment.
25. [Intentionally Omitted]
26. No Right To Holdover. Lessee has no right to retain possession of the
Premises or any part thereof beyond the expiration or termination of this Lease.
In the event that Lessee holds over, then the Base Rent shall be increased to
one hundred fifty percent (150%) of the FMV (as defined below) for the Premises.
“FMV” means the then fair market value, on a per square foot of rentable area
basis, for comparable premises in comparable properties located in the same
sub-market as the Building, multiplied by the number of square feet of rentable
area contained in the Premises. Nothing contained herein shall be construed as
consent by Lessor to any holding over by Lessee.
27. Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.
28. Construction of Agreement. In construing this Lease, all headings and titles
are for the convenience of the parties only and shall not be considered a part
of this Lease. Whenever required by the context, the singular shall include the
plural and vice versa. This Lease shall not be construed as if prepared by one
of the parties, but rather according to its fair meaning as a whole, as if both
parties had prepared it.

-17-



--------------------------------------------------------------------------------



 



29. Binding Effect; Choice of Law. This Lease shall be binding upon the parties,
their personal representatives, successors and assigns and be governed by the
laws of the State in which the Premises are located (without regard to its
conflicts of laws rules or principles). Any litigation between the Parties
hereto concerning this Lease shall be initiated in the county in which the
Premises are located.
30. Subordination; Attornment; Non-Disturbance.
     30.1 Subordination; Attornment. Subject to Section 30.2, below, this Lease
shall be subject and subordinate to any ground lease, mortgage, deed of trust,
or other hypothecation or security device (collectively, “Security Device”), now
or hereafter placed upon the Premises, to any and all advances made on the
security thereof, and to all renewals, modifications, and extensions thereof.
Any holders of any such Security Devices (each, a “Lender”) may elect to have
this Lease and/or any Option granted hereby superior to the lien of its Security
Device by giving written notice thereof to Lessee, whereupon this Lease and such
Options shall be deemed prior to such Security Device, notwithstanding the
relative dates of the documentation or recordation thereof. Subject to
Section 30.2, below, Lessee agrees to attorn to a Lender or any other party who
acquires ownership of the Premises by reason of a foreclosure of a Security
Device.
     30.2 Non-Disturbance. Notwithstanding anything to the contrary in this
Lease, Lessee’s agreement in Section 30.1, above to, (a) subordinate its
interest hereunder and (b) to attorn to and recognize as the landlord hereunder
any Lender is expressly conditioned upon the delivery by such Lender of a
commercially reasonable non-disturbance agreement (a “Non-Disturbance
Agreement”) in favor of Lessee, which Non-Disturbance Agreement shall provide
that Lessee’s possession of the Premises, and this Lease, including any options
to extend the term hereof, will not be disturbed so long as Lessee is not in
Breach hereof and attorns to the record owner of the Premises and shall also
provide that in such case, such Lender shall agree to perform Lessor’s
obligations hereunder.
     30.3 Self-Executing. The agreements contained in this Section 30 shall be
effective without the execution of any further documents; provided, however,
that, upon written request from Lessor or a Lender in connection with a sale,
financing or refinancing of the Premises, Lessee and Lessor shall execute such
further commercially reasonable writings as may be reasonably required to
separately document any subordination, attornment and/or Non-Disturbance
Agreement provided for herein
31. Attorneys’ Fees. If any Party or Broker brings an action or proceeding
involving the Premises to enforce the terms hereof or to declare rights
hereunder, the Prevailing Party (as hereafter defined) in any such proceeding,
action, or appeal thereon, shall be entitled to reasonable attorneys’ fees. Such
fees may be awarded in the same suit or recovered in a separate suit, whether or
not such action or proceeding is pursued to decision or judgment. The term,
“Prevailing Party” shall include, without limitation, a Party or Broker who
substantially obtains or defeats the relief sought, as the case may be, whether
by compromise, settlement, judgment, or the abandonment by the other Party or
Broker of its claim or defense. The attorneys’ fees award shall not be computed
in accordance with any court fee schedule, but shall be such as to fully
reimburse all attorneys’ fees reasonably incurred.
32. Lessor’s Access; Showing Premises; Repairs. Lessor and Lessor’s agents shall
have the right to enter the Premises at any time in the case of an emergency,
and otherwise at reasonable times and upon not less than two (2) business days
notice, for the purpose of showing the same to prospective purchasers, lenders,
or lessees, and making such alterations, repairs, improvements or additions to
the Premises as Lessor may deem necessary. All such activities shall be without
abatement of rent or liability to Lessee. Lessor may place on the Premises at
any time any ordinary “For Sale” signs and Lessor may during the last six
(6) months of the term hereof place on the Premises any ordinary “For Lease”
signs. Lessee may place on or about the Premises at any time any ordinary “For
Sublease” sign. Lessee shall have the right to cause a representative of Lessee
to accompany Lessor or Lessor’s agents during any such entrance upon the
Premises.
33. Auctions. Lessee shall not conduct, nor permit to be conducted, any auction
upon the Premises without Lessor’s prior written consent. Lessor shall not be
obligated to exercise any standard of reasonableness in determining whether to
permit an auction.
34. Consents. Except as otherwise provided herein, wherever in this Lease the
consent of a Party is required to an act by or for the other Party, such consent
shall not be unreasonably withheld, conditioned or delayed. In the

-18-



--------------------------------------------------------------------------------



 



event that either Party disagrees with any determination made by the other
hereunder and reasonably requests the reasons for such determination, the
determining party shall furnish its reasons in writing and in reasonable detail
within ten (10) business days following such request.
35. Quiet Possession. Subject to payment by Lessee of the Rent and performance
of all of the covenants, conditions and provisions on Lessee’s part to be
observed and performed under this Lease, Lessee shall have quiet possession and
quiet enjoyment of the Premises during the term hereof.
36. Security Measures. Lessee hereby acknowledges that the rental payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of the Premises, Lessee,
its agents and invitees and their property from the acts of third parties.
37. Reservations. Lessor reserves to itself the right, from time to time, to
grant, without the consent or joinder of Lessee, such easements, rights and
dedications that Lessor deems necessary, and to cause the recordation of parcel
maps and restrictions, so long as such easements, rights, dedications, maps and
restrictions do not unreasonably interfere with the use of the Premises by
Lessee. Lessee agrees to sign any commercially reasonable documents reasonably
requested by Lessor to effectuate any such easement rights, dedication, map or
restrictions.
38. Performance Under Protest. If at any time a dispute shall arise as to any
amount or sum of money to be paid by one Party to the other under the provisions
hereof, the Party against whom the obligation to pay the money is asserted shall
have the right to make payment “under protest” and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to institute suit for recovery of such sum. If it shall be adjudged
that there was no legal obligation on the part of said Party to pay such sum or
any part thereof, said Party shall be entitled to recover such sum or so much
thereof as it was not legally required to pay together with interest thereon at
the Prime Rate plus two percent (2%).
39. Authority. If either Party hereto is a corporation, trust, limited liability
company, partnership, or similar entity, each individual executing this Lease on
behalf of such entity represents and warrants that he or she is duly authorized
to execute and deliver this Lease on its behalf.
40. Conflict. Any conflict between the printed provisions of this Lease and the
typewritten or handwritten provisions shall be controlled by the typewritten or
handwritten provisions.
41. Offer. Preparation of this Lease by either Party or their agent and
submission of same to the other Party shall not be deemed an offer to lease to
the other Party. This Lease is not intended to be binding until executed and
delivered by all Parties hereto.
42. Amendments. This Lease may be modified only in writing, signed by the
Parties in interest at the time of the modification. As long as they do not
materially change Lessee’s obligations hereunder, Lessee agrees to make such
reasonable non-monetary modifications to this Lease as may be reasonably
required by a Lender in connection with the obtaining of normal financing or
refinancing of the Premises.
43. Multiple Parties. If more than one person or entity is named herein as
either Lessor or Lessee, such multiple Parties shall have joint and several
responsibility to comply with the terms of this Lease.
[Signature Page Follows]

-19-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Lease is hereby executed as of the Effective Date.


          LESSEE:

OPTICAL COMMUNICATION PRODUCTS, INC.
a Delaware Corporation

      By:   /s/ Frederic T. Buyer         Name Printed: Frederic T. Buyer       
Title:   Senior Vice President & CFO              By:   /s/ David A. Penner    
    Name Printed: David A. Penner        Title:   Controller     

-20-



--------------------------------------------------------------------------------



 



              LESSOR:

DS-VARIEL AVENUE, LLC
a California limited liability company

      By:   /s/         Name Printed:       Title:                 By:          
Name Printed:         Title:          

-21-



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION
LOTS 7 AND 8 OF TRACT NO. 30615, IN THE CITY OF LOS ANGELES, COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 790 PAGES 98 AND 99 OF
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
EXISTING HAZMAT ACTIVITIES
The following materials are used, generated, possessed, stored and/or
transported to and from the Premises:

1.   Fluorinet FC- 40   2.   Isopropyl Alcohol   3.   Acetone   4.   Tech Spray
G-3 flux remover   5.   Chemtronic electro — wash   6.   Rosin 1544 solder flux
  7.   Mechanical vacuum pump fluid   8.   Branson EC   9.   Formula 815 G-D.  
10.   Helium (compressed gas cylinders stored on site)   11.   Argon (compressed
gas cylinders stored on site)

 



--------------------------------------------------------------------------------



 



EXHIBIT C
LESSEE RETAINED UTILITY INSTALLATIONS

1.   Liquid Nitrogen System.   2.   Three Compressed Air Systems located on the
Premises

 



--------------------------------------------------------------------------------



 



EXHIBIT D
NON-OFFICE SPACE
[attached]

 